Title: To James Madison from Tobias Lear, 30 October 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


30 October 1801, Cap Français. No. 14. Wrote to JM on 28 Oct. via brig bound to Newburyport; has little more to add. As he mentioned, gunfire was heard on the night of 22 Oct. The following morning a plot was uncovered to raise an insurrection and exterminate whites not only at the cape but throughout the country to the northwest. An alarm spread on 24 Oct. that “the Country was in Arms and coming in upon us,” but Christophe marched out and defeated the insurgents, killing many of them. A great number of white families were massacred by rebels. Toussaint and General Moyse soon arrived, dispersing the rioters and killing or capturing many of the leaders. Toussaint is still at the scene; Moyse has returned to the city and assures Lear that order is restored. Shock will disrupt business for some time. Lear has attempted to restore confidence and prevent confusion, thinking not of himself but of calming and saving others.
 

   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 3 pp.; docketed by Wagner as received 26 Dec.


   Lear referred to his letter to JM of 27 Oct. 1801.


   Moyse wrote to Lear on 30 Oct. 1801 to assure him that the lives and property of Americans were safe (see Lear to Moyse, 31 Oct. 1801 [ibid.]).


   A full transcription of this document has been added to the digital edition.
